On Rehearing.
Ludeling, C. J.
This suit was'instituted by the Attorney General against the Auditor and Treasurer of the State, to restrain them from paying the interest on certain bonds of the State, etc. The alleged *563grounds for the injunction were: that the said bonds were illegal, unconstitutional, null and void; that they were issued in violation of the constitutional amendment limiting the State debt; that they had no legal consideration, and were issued to persons who had no legal claim against the State, to be paid out of the revenues derived from taxation.
In addition to the above objections it was urged that it was the duty of the front proprietors to keep up the levees, as they had acquired their lands burdened with that obligation, and that the State could not levy a tax on all the property of the State to keep up the levees, because that would be taking private property for the benefit of private individuals, and not for public purposes and without any consideration, which would be in violation of the constitution of the United States as well as of the State.
George S. Sheridan, the holder of some of the bonds, the payment of the accrued interest whereof was injoined, intervened in the suit, moving to have the injunction dissolved, on the grounds that the injunction was issued without any affidavit to the truth of the alleged reasons for the injunction; that the Attorney General, ex proprio motuu or by direction of the Governor, had no authority to bring this suit; that there is no party defendant to the original injunction, the State being both plaintiff and defendant; that the Attorney General can not cause to be injoined a State officer, in the executive or legislative department, to prevent him from doing an official act which the law commands him to do; and lastly, that all the alleged reasons to show the illegality of the bonds are not true.
Pretermitting the expression of an opinion as to the regularity of the proceedings by the Attorney General against the Auditor and Treasurer, who by law can not appear in court to defend themselves but must be represented by the Attorney General, and passing by the other serious questions raised in the motion to dissolve the injunction, we will consider the questions on the merits of this controversy, as that course will better subserve the ends of justice.
Whether these were the necessary parties to constitute a suit or not, before the intervention of Sheridan, it is quite sure that after he intervened, to the extent of his interest in the bonds, there was a plaintiff, the State; and a defendant, Sheridan; and that there was thus a joinder of issue. There was judgment dissolving the injunction and the State has appealed.
It is admitted that Sheridan holds a number of the bonds issued under act No. 32, approved February 25, 1870, entitled “An Act to provide means for work done or to be done, on the levees of the State, under contract with the Board of Public Works, by the issue of bonds *564of the State to the amount of $3,000,000, and to provide for the redemption of said .bonds.” It is alleged in the petition .that the amend-: ment of the constitution, limiting the State debt, was promulgated on the fifteenth December, 1870. It is also alleged that the act No. 32, called in question, was approved on the twenty-fifth of February, 1870, about ten months before the adoption of the amendment. It is impossible, therefore, to imagine how that law can be affected by the constitutional amendment.
The other questions raised are, whether or not the building of the levees of the State is a, proper subject for legislation, and whether a general tax can be levied by the Legislature to build and maintain the. levees of the State 9 The plaintiff insists that the General Assembly can not undertake to build levees, because the front proprietors acquired their title subject to the burdens of keeping up the levees. If the statement, were strictly accurate, we do not perceive the force of the argument, for if, in the judgment of the General Assembly, the, public interests required that the levees should be built and maintained under a general.system or otherwise by the State, we know of no .good reason, and none has been furnished, in the briefs, why the Legislature should not command it, and thus shift the burden from, the front proprietors. See Tardos v. Jefferson.
It is contended that the levees are local works for the benefit of individuals in. particular localities. A work which extends along the banks of tba.Missii-ssip,pi.river, through the whole length of the State, along the banks of Red river, Black river, the Atchafalaya and Teche, and other streams in this State can not seriously be called local in, Louisiana. Sad experience has taught the people of Louisiana that the building and maintenance of; the .levees is a work too gigantic for even the State to successfully complete, and they are no,w addressing their prayers to the general government to .come to their relief.- It is an erroy. to . say .that , the levees benefit- only the front proprietors, or even only those,whose land? are. subject to inundation, for, the profyperity of one part of. the. State affects beneficially all the parts thereof by. lessening the proportion of,the burden of. each. But if the work bad been .local in,its character, we know of no, prohibition .against the ■General Assembly,, authorizing, local improvements ,to be m,ade and providing.foy.the payment thereof. But whether the work be local or <not; whether the tax. shall ,be levied upon all the property of the State, •or only upon the property supposed to be benefited; whether,the policy of taxing,the whole State to build;tbe levees be go.od or,bad; whether the purpose of the, tax be, foy, the public good oxynot, are all question? for the legislative, discretion, over, which courts..have, no. control. In ■Cooley’s Constitutional-Limitations, p„ 12$, when treating ,of,the-.lim*565Rations on the power of the Legislature to expend money in public-.improvements, the author says:
“ Some of these are prescribed by the constitution, but others spring from the very nature of free government. The latter must depend for their enforcement' upon legislative wisdom, discretion and conscience. The legislature is to make laws for the public good and not for the : benefit of individuals. It has control of the public moneys ánd should; provide for disbursing them for public purposes. Taxes should only be levied for those purposes which properly constitute a public burden. But what is for the public good, and what are public purposes, and what does constitute a public burden, are questions which the Legislature must decide upon its own judgment, and in respect to which it is vested with a large discretion, which' can not be controlled by the courts, except, perhaps, where its action is clearly évasive, and where, under pretense of a lawful authority, it has assumed to exercise one that is unlawful. When the power which it excercises is legislative in its character, the courts can enforce only those limitations which the constitution imposes and not those implied restrictions, which, resting in theory only, the people have been satisfied to leave to the judgment, patriotism and sense of justice of their representatives.”
And this is the settled jurisprudence of this State on that subject. In the State v. Volkman this court said: “That the Legislature in its sphere is supreme in all respects, save when restricted by the constitution of the State or the United States.” See also State ex rel. Attorney General v. Fagan, 22 An. 350, and case there cited.
If the theory of the plaintiff be correct, that the appropriations for levees and railroads are for private purposes, and not legitimately the subjects for legislation, and therefore, that the debts created for such purposes are unconstitutional — a fortiori, would bonds issued in aid of the property banks in this State be void — and thus, all the bonded! debt of the State, created during the last forty years, would be null and void. This may be a pleasant dream for overburdened taxpayers to indulge, but courts, whose duty it is to deal with facts and laws, can' not seriously be expected to adopt such vagaries. The question of erdinent domain does not arise in this ease; no private property has been expropriated by the law in question.
'The real question in this suit is, had the General Assembly the power to contract the debt evidenced by those bonds? We have not been cited to any provision of the constitution which forbade it, and if there be none, which we believe is the fact, the debt is valid. We therefore adhere to the decree heretofore made in this case.